DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
The amendment of 11/02/2021 has been entered. Claims 1, 7-9, and 23-29 are currently pending in this US patent application and were examined on their merits.

Withdrawn Rejections
	The rejection of the claims under 35 U.S.C. 112(b) for being indefinite as set forth in the previous Office action is withdrawn in light of the amendment of 11/02/2021, which amended claim 1 to clarify the concentration of decitabine.
The rejection of the claims under 35 U.S.C. 103(a) as being unpatentable over Simon Valles in view of Oka as set forth in the previous Office action is withdrawn in light of the amendment of 11/02/2021, which amended claim 1 to recite that the composition also comprises a PI3K inhibitor. Applicant’s argument that the previously cited references did not teach the inclusion of a PI3K inhibitor as set forth in the remarks of 11/02/2021 has been found persuasive.	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 7-9, and 23-29 are newly rejected as necessitated by amendment under pre-AIA  35 U.S.C. 103(a) as being unpatentable over international patent application WO 2005/026332 filed by Simon Valles et al., published 03/24/2005, in view of Oka et al., Oncogene 24: 3091-3099 (2005), and Liu et al., J. Cell. Biochem. 106: 1041-1047 (2009).

Simon Valles teaches the differentiation of embryonic stem cells (see entire document, including page 5, lines 1-4). The ES cells can be human pluripotent cells (page 4, lines 26-33). The ES cells may be cultured in the presence of components including, but not limited to, 5-aza-2’-deoxycytidine, activin A, and FGFs including FGF-1, FGF-2, and FGF-4 (page 7, lines 1-28; cf. claims 1-5, 7-9, and 21-24). Suitable concentrations for differentiation can be determined routinely and empirically (page 7, lines 27-28; cf. claims 1, 27, and 29).

However, Simon Valles does not explicitly teach culturing human ES cells in the presence of 5-aza-2’-deoxycytidine, activin A, and the listed FGFs. Simon Valles also does not teach the specific decitabine concentrations recited in claims 1, 23-25, and 29 or the inclusion of a PI3K inhibitor in the culture medium.

Oka teaches the effects of decitabine on ES cells (see entire document, including page 3092, left column, paragraphs 2-3). Figure 1b shows that decitabine is cytotoxic to wild type ES cells and that few cells are visible upon culture in decitabine 

Liu teaches that culturing ES cells in the presence of 10 µM LY294002, a PI3K inhibitor, results in the differentiation of the ES cells (see entire document, including page 1042, Figure 1; cf. claims 1, 26, and 28-29).

While Simon Valles does not explicitly teach culturing human ES cells in the presence of 5-aza-2’-deoxycytidine, activin A, and the listed FGFs, it would have been obvious to one of ordinary skill in the art to do so because Simon Valles teaches that ES cells, which can be human ES cells, can be cultured in the presence of 5-aza-2’-deoxycytidine, activin A, FGF-1, FGF-2, and FGF-4. One of ordinary skill in the art would have a reasonable expectation that culturing the human ES cells of Simon Valles in the presence of the listed ingredients would successfully result in the growth and/or differentiation of the cells.
As discussed above, Simon Valles teaches that suitable concentrations of the compounds added to the ES differentiation medium, including 5-aza-2’-deoxycytidine, can be determined routinely and empirically. Simon Valles does not teach the specific concentrations of decitabine recited in instant claims 1 and 23-25. However, it would have been obvious to one of ordinary skill in the art to use a decitabine concentration of about 10 nM because Oka shows that ES cells are able to grow in medium containing 10 nM decitabine but that higher concentrations, such as 50 nM, result in less growth because of the cytotoxicity of decitabine. One of ordinary skill in the art would have a 
While Simon Valles and Oka do not teach the inclusion of a PI3K inhibitor such as LY294002 in the differentiation medium, it would have been obvious to one of ordinary skill in the art to include LY294002 in the differentiation medium rendered obvious by Simon Valles and Oka because Simon Valles teaches that other components can be included in the medium and because Liu teaches that 10 µM LY294002 induces the differentiation of ES cells. One of ordinary skill in the art would have a reasonable expectation that adding the LY294002 of Liu to the differentiation medium containing activin A, various growth factors, and 10 nM decitabine rendered obvious by Simon Valles and Oka would successfully result in the differentiation of the ES cells.
Simon Valles, Oka, and Liu do not teach that the concentration of activin/activin A in the differentiation medium is 50-150 ng/mL as recited in instant claims 27 and 29. However, the instantly claimed concentration would be within the realm of routine experimentation, especially in light of Simon Valles’ disclosure that suitable concentrations for differentiation can be determined routinely and empirically. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of activin A in the culture medium because the concentration of activin A is an art-recognized, result-effective variable known to affect the differentiation of ES cells, which would have been optimized in the art to provide the desired level of differentiation.
Therefore, claims 1, 7-9, and 23-29 are rendered obvious by Simon Valles in view of Oka and Liu and are rejected under 35 U.S.C. 103(a).

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        02/03/2022